EXHIBIT 10.2


SUBORDINATION AGREEMENT




THIS SUBORDINATION AGREEMENT made as of May 1, 2008, by HOWARD ULLMAN, residing
at 5000 Thoroughbred Land, Southwest Ranches, Florida 33330, and with offices
located at 350 Jim Moran Blvd., Deerfield Beach, Florida 33442 (hereinafter
designated the "Undersigned" or "Subordinator"), in favor of STERLING NATIONAL
BANK, a national banking association, having an office located at 500 Seventh
Avenue, New York, New York 10018 (hereinafter designated the "Bank");


For and in consideration of the extension of credit and other financial
accommodations given, to be given or continued by the Bank to CAPSTONE
INDUSTRIES, INC. (hereinafter designated the "Borrower"), Undersigned hereby
agree as follows:


1.           That the Borrower is or will be indebted to the Bank as a result of
instruments, agreements, and/or documents (hereinafter referred to as the "Loan
Documents") executed or to be executed by the Borrower in favor of the Bank
and/or by an extension of credit made or to be made by the Bank to the Borrower
(hereinafter referred to as "Borrower's Bank Obligations").


2.           That the Borrower is indebted to the Undersigned in the amount of
$109,741.48 (together with all accrued and future interest thereon) (hereinafter
referred to as the "Subordinated Debt"); that the Undersigned has not
subordinated all or any portion of the Subordinated Debt to the debts or claims
of any other creditor of the Borrower by any agreement presently effective; and
that the Undersigned has not assigned the Subordinated Debt, or any part
thereof, by any assignment presently effective.


3.           That, until payment in full of Borrower's Bank Obligations, and
subject to the provisions of the Loan and Security Agreement executed by the
Borrower and the Undersigned in favor of the Bank as well as all extensions,
modifications and renewals thereof, the Undersigned will not receive from the
Borrower any sum or thing of value in full or partial satisfaction of, or as
security for, the Subordinated Debt regardless of the time when Borrower's Bank
Obligations arose; and all claims of the Undersigned against the Borrower, of
every nature, presently existing and hereaf­ter arising, shall be subordinated
to the Borrower's Bank Obligations ­to the end that the Borrower's Bank
Obligations shall be paid and discharged in full before any payment or security
is received by the Undersigned in part or full payment of, or as security for,
the Subordinated Debt­.


4.           Until payment in full of Borrower's Bank Obligations, to assign to
the Bank all the Subordinated Debt as security for the payment by the Borrower
of the Borrower's Bank Obligations, with full right in favor of the Bank to
receive payment of said Subordinated Debt, and to enforce and collect said
Subordinated Debt by suit, or by filing proof in any proceeding in bankruptcy,
reorganization, insolvency or other proceeding under state or federal law for an
adjust­ment, settlement, extension or composition of or other relief from debts,
or otherwise. If any payment is received by the

 
1

--------------------------------------------------------------------------------

 

Undersigned for or on account of the Subordinated Debt, the Undersigned will
hold it in trust for the Bank, and will deliver it to the Bank in the form in
which it is received, with endorsement where required, for credit against the
Borrower's Bank Obligations.  Any security interest or other lien in any
property of the Borrower granted to the Subordinator by the Borrower, including
all filings and recordings, are subordinate and inferior to the security
interests and liens granted to the Bank pursuant to the Loan Documents
irrespective of the time or order of filing and/recording. Anything to the
contrary notwithstanding, so long as there are outstanding any obligations of
the Borrower to the Bank in connection with the Bank's Loan Documents or any
extension of credit made by the Bank to the Borrower however evidenced, the
Undersigned (i) will not exercise any rights with respect to any of the property
and assets of Borrower in which the Bank or the Undersigned has a security
interest or lien of any kind, all agreements and filings to the contrary
notwithstanding, (ii) will not exercise any rights with respect to any other
property or assets of Borrower, and (iii) will not take any action against the
Borrower which would impair or adversely affect the Bank's ability to collect
all of Borrower's Bank Obligations.


5.           In the event of any receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, readjustment of indebtedness,
composition, reorganization, whether or not pursuant to bankruptcy laws, sale of
all or substantially all of the assets, dissolution, winding up, liquidation, or
any other marshaling of the assets and liabilities of Borrower, any payment or
distribution of assets of Borrower of any kind or character, whether in cash,
securities or other property, which would otherwise be payable to or deliverable
upon or with respect to any or all indebtedness of Borrower to the Undersigned
up to the sum of the Subordinated Debt shall be paid or delivered directly to
Bank for application on Borrower's Bank Obligations until same shall have been
fully paid and satisfied. Bank shall have the right to enforce, collect and
receive every such payment or distribution and give acquittance therefor, and
Bank is hereby authorized, as attor­ney-in-fact for the Undersigned, to vote and
prove the Subordinated Debt in any of the above described pro­ceedings or in any
meeting of creditors of Borrower relating thereto.


6.           Not to assign, transfer, hypothecate or dispose of any claim it has
or may have against Borrower while Borrower's Bank Obligations remain unpaid,
without the written consent of Bank.


7.           Promptly upon receipt, endorse and deliver to Bank all notes or
other instruments now or hereafter issued which evidence any indebtedness of
Borrower to the Undersigned up to the sum of the Subordinated Debt.


8.           That this is a continuing agreement of subordination and the Bank
may, without notice to the Undersigned, extend and continue to extend credit to
the Borrower on the faith hereof, until written notice of revocation hereof is
received by the Bank. Such revocation shall not affect this Subordination in
respect to any of the Borrower's Bank Obligations theretofore incurred, whether
then due and payable or thereafter to become due and payable, nor shall such
revocation affect any extensions or renewals of such Obligations, or any part
thereof, after such notice or revocation is

 
2

--------------------------------------------------------------------------------

 

received by the Bank, and, as to such Obligations, such revocation shall not
become effective until such Obligations are fully paid.


9.           The Bank may, without notice to and without the consent of the
Undersigned, and without impairing or in any way affecting this Subordination
Agreement:


(a) Exchange or surrender all or any part of any property or interest in
property held by the Bank by way of pledge, assignment, security agreement,
mortgage, hypothecation or otherwise, as security for the payment of Borrower's
Bank Obligations;


(b) Release or settle or compromise with any other guarantor or guarantors of,
or surety or sureties on, any of Borrower's Bank Obligations.


10.           To waive notice of the making of any extension of credit by the
Bank to the Borrower, and of notice of default by the Borrower in the payment of
Borrower's Bank Obligations.


11.           Bank's delay in or failure to exercise any right or remedy shall
not be deemed a waiver of any obligation of the Undersigned or right of Bank.
This Subordination Agreement may be modified, and any of Bank's rights hereunder
waived, only by agreement in writing signed by Bank.


12.           All of Borrower's Bank Obligations shall be deemed to have been
made or incurred at the request of Undersigned and in reliance upon this
Subordination Agreement; provided, however, that neither the foregoing provision
nor any other provision contained in this Subordination Agreement shall be
deemed or construed to constitute, either directly or by implication, a guaranty
by Undersigned of Borrower's Bank Obligations.


13.           For the purposes hereof:



 
3

--------------------------------------------------------------------------------

 

(a) The Bank will be deemed to have extended credit to the Borrower when it
makes a loan to the Borrower, or when it acquires an instrument for the payment
of money upon which the Borrower is liable as maker, drawer, endorser, surety,
guarantor or otherwise, or when it extends or renews any debt or instrument
evidencing any debt owing to it by the Borrower or any debt or instrument
evidencing any debt for the payment of which the Borrower is liable to the Bank
as maker, drawer, endorser, surety, guarantor or otherwise; and


(b) The "Borrower's Bank Obligations" includes every liability to the Bank which
arises when the Bank extends credit to the Borrower or otherwise including
accrued interest, and all expenses, fees and costs for which the Borrower is
liable to the Bank, or incurred by the Bank in connection with any indebtedness
of the Borrower to the Bank, or the collection thereof.


14.           If this document is signed by more than one person or entity, the
word "Undersigned," as used herein, includes all persons and entities so
signing, and the liability of each of them hereunder shall be joint and several.



 
4

--------------------------------------------------------------------------------

 

15.           THE UNDERSIGNED HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS DOCUMENT OR ANY OTHER LOAN DOCUMENTS
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF BANK RELATING TO THE ADMINISTRATION OF THE LOAN OR
ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NO SUCH PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, THE UNDERSIGNED HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. THE UNDERSIGNED CERTIFIES THAT NO REPRESENTATIVE
AGENT OR ATTORNEY OF BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK
WOULD NOT, IN THE EVENT OF LITIGATION SEEK TO ENFORCE THE FOREGOING WAIVER. THIS
WAIVER CONSTITUTES a MATERIAL INDUCEMENT FOR BANK TO ACCEPT THIS DOCUMENT AND
MAKE ANY LOAN TO BORROWER. THE UNDERSIGNED CONSENTS TO AND CONFERS PERSONAL
JURISDICTION OVER SUCH PARTY ON THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW YORK; EXPRESSLY WAIVES ANY
OBJECTIONS AS TO VENUE IN ANY OF SUCH STATE COURTS; EXPRESSLY WAIVES ANY RIGHT
OF REMOVAL FROM SUCH STATE COURTS; AND AGREES THAT ANY ACTION ARISING FROM THIS
AGREEMENT OR ANY TRANSACTION HEREUNDER MUST BE BROUGHT ONLY IN THE STATE OF NEW
YORK.


16.           The provisions hereof (1) shall be binding upon the Undersigned,
his heirs, executors, administrators, successors and assigns; (2) shall inure to
the benefit of the Bank, its successors and assigns; and (3) shall be governed
by and be construed according to the laws of the State of New York.


17.           As used herein, the singular number includes the plural, and the
masculine gender includes the feminine and the neuter.







 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Undersigned has duly executed this document on the day
and year first above written.


WITNESS/ATTEST:






________________________                 ________________________(L.S.)
                                         HOWARD ULLMAN




AGREEMENT OF BORROWER


Receipt of a copy of the foregoing Subordination Agreement is hereby
acknowledged and the contents thereof are hereby incorporated herein as if fully
set forth. The Borrower agrees that, for a breach in any term or provision
contained in the foregoing Subordination Agreement, or for any misrepresentation
made therein, the Bank may at its option, and without notice and without
prejudice to any other action it may take, declare all the debts and liabilities
of the Borrower to the Bank immediately due and payable.


WITNESS OR ATTEST:


CAPSTONE INDUSTRIES, INC.






 
By:_____________________               By:___________________________

Name:                                  Name:
Title: Secretary                       Title: President



















--------------------------------------------------------------------------------